Deemer, J.
(Dissenting). The majority have, in my opinion, made the case turn upon a proposition not contended for in argument, and one not fairly arising on the record. As' I understand the printed record it shows that defendant purchased and began using his automobile in the year 1911. He paid his taxes thereon for that year, and also for the year 1912; but did nothing toward paying his taxes and securing his number plates for the year 1913 until April 26, of that year. Appellant told at least two witnesses that he had been running his car during the whole of the year 1913, down to the time of his arrest on May 29th, with no other than his 1912 number plates on. Defendant himself admitted oh the witness stand that he started using his machine with the 1912 number plates on, on April 26, 1913, which was the very day he sent his money to the secretary of state, without giving the state officials any time to accept the amount sent, to send the official receipt, or the number plates for 1913.
It is true' that the secretary of state did not send an . official receipt until May 27, 1913, and there is no showing as to when it reached the defendant. It is also true that defendant was arrested on May 29th and that the information filed against him alleged his violation of the law as on May 29,1913.
The statute upon which the charge was based is both a revenue measure and a police regulation. Unless it be so construed, it is, in my opinion, unconstitutional; for construed *86ás a police regulation the fee charged is so large as to wholly defeat the law. So far as material, it reads as follows:
‘ ‘ Sec. 3. Every owner of a motor vehicle which shall be operated or driven upon the public highways of this state shall, except as herein otherwise expressly provided, cause to be filed in the office of the secretary of state, a verified application for registration on a blank to be furnished by the secretary of state for that purpose, containing: (a) a brief description of the motor vehicle to be registered, including the name of the manufacturer and factory number of such vehicle, the character and, if the motive power be derived from the products of petroleum, the amount of the motive power stated in figures of horse power in accordance with the rating established by the Association of Licensed Automobile-Manufacturers, and the number of cylinders, bore and stroke of each; (b) the name and post-office address with street number if in a city, including county and business address of the owner of such motor vehicle.
“See. 5. Upon receipt of an application for registration of a motor vehicle, as provided in this act, the secretary of state shall file such application in his office and register such motor vehicle with the name, post-office address and business address of the owner, manufacturer or dealer, as the case may be together with the facts stated in such application, in a book or index to be kept for the purpose, under the distinctive number assigned to such motor vehicles by the secretary of state, which book or index shall be open to public inspection during reasonable business hours.
“Upon the filing of such application and the payment of the fee hereinafter provided, the secretary of state shall assign to such motor vehicle a distinctive number, and without expense to the applicant, issue and deliver or forward by mail or express to the owner a certificate of registration, in such form as the secretary of 'state shall prescribe, and two number plates. In the event of the loss, mutilation or destruction of *87any number plate, tbe owner of a registered motor vehicle, or manufacturer or dealer, as the case may be, may obtain from the secretary of state a duplicate thereof upon filing in the office of the secretary of state an affidavit showing such facts and the payment of a fee of one dollar; duplicate certificates of registration may be issued by the secretary of state, in like cases, without the payment of any fee therefor.
“Kegistration shall be renewed annually in the same manner and upon the payment of the annual fee as provided in section eight (8) for registration, to take effect on the first day of January in each year; provided, that the secretary of state shall withhold the re-registration of any motor vehicle the owner of which shall have failed to register the same for any previous period or periods for which it appears that registration should have been made, until the fee for such previous period or periods shall be paid. All certificates of registration issued under the provisions of this act shall expire on the last day of the calendar year in which they were issued.
“The following fee shall be paid to the secretary of state upon the registration or re-registration of a motor vehicle in accordance with the provisions of this act; eight dollars ($8.00) upon the registration of a motor vehicle having a rating of twenty (20) horse power or less; and for each such vehicle which shall exceed twenty (20) horse power in rating, the owner shall pay at the rate of forty (40) cents per horse power; provided, that if a motor vehicle shall have been licensed for four separate successive years under the laws of this state, and for which there shall have been paid four registration fees as provided by statute therefor, or any motor vehicle which shall have been in use for a period of not less than four years prior to August first of such registration period for which registration is about to be made, the annual registration fee thereafter shall be one-half that amount; and further provided, that the annual fee for the registration or re-registration of any electric or steam motor vehicle in accordance with the provisions of this act shall be fifteen ($15.00) *88dollars; . . . and provided further, that the fee for registering any theretofore unregistered motor vehicle under the provisions of this act, which motor vehicle shall be purchased on or after August first of any year, shall be one-half of the annual fee therefor, for the remainder of that calendar year; and provided further, that each manufacturer or dealer selling or otherwise disposing of motor vehicles, theretofore unregistered in this state, to residents of this state shall report to the secretary of state each such sale made on or after August first of each calendar year; such reports shall be made on blanks to be furnished by the secretary of state upon request, and shall be made in such manner as he may direct; and provided further, that no motor vehicle shall be registered for less than the annual fee because of its having been purchased on or after September first until such manufacturer’s or dealer’s report shall have been filed as herein provided.
“The registration fees imposed by this act upon motor vehicles, other than those of manufacturers and dealers, shall be in lieu of all taxes, general or local, to which motor vehicles may be subject. It shall be the duty of the county auditor of each county to cancel all assessments entered upon the assessor’s books against automobiles for 1911, and no assessments upon automobiles, as made by assessors for 1911, shall be carried upon the tax lists.
“Upon the sale or transfer of a motor vehicle registered in accordance with the provisions of this act, the vendor shall immediately give notice thereof with his name, post-office address and registration number, and the name and address of the vendee, to the secretary of state, and the vendee shall, within ten days after the date of such sale or transfer, notify the secretary of state thereof upon a blank furnished promptly by him for that purpose, stating the name, post-office address, and business address of the previous owner, the number under which such motor vehicle is registered, and the name, post-office address, with street number if in a city, including county and business address, of the vendee. Upon filing such state*89ment duly verified such vendee shall pay to the secretary of state a fee of one dollar, and upon receipt of such statement and fee the secretary of state shall file such statement in his office and note upon the registration book or index such change in ownership.
‘1 Upon the sale of a motor vehicle by a manufacturer or dealer, the vendee shall at once make application by mail or otherwise for registration thereof, after which he may operate the same upon the public highways without its individual number plates thereon for a period of not more than fifteen (15) days, providing that during such period the motor vehicle shall have attached thereto, in accordance with the provisions hereof, metal number plates to be furnished by the secretary of state to the dealer as provided in Sec. 15 bearing the registration number of the manufacturer or dealer under which it might previously have been operated for demonstration purposes; and provided further, that no manufacturer or dealer shall permit the use of his demonstration or registration number by such vendee until application for registration be so made as aforesaid, and it shall be his duty to assist the vendee in making out and filing his said application for registration, and for that purpose to keep on hand a supply of blanks to be furnished by the secretary of state upon request.
“No person shall operate or drive a motor vehicle on the public highways of this state after the fourth of July, nineteen hundred eleven, unless such vehicle shall have a distinctive number assigned to it by the secretary of state, and two number plates with numbers corresponding to that of the certificate of registration conspicuously displayed, one on the front and one on the rear of such vehicle, each securely fastened so as to prevent the same from swinging.
“Begistration provided for in section fifteen (15) shall be renewed annually in the same manner and on the payment of the same fee as provided in section fifteen (15) for original registrations, such renewal to take effect on the first day of January of each year. The provisions of section seven (7) *90relating to renewals and duration of renewals under this act shall apply to registrations and re-registrations under this section. Within sixty (60) days after the first of January annually, the secretary of state shall prepare and forward to the county attorney of each county a list of the owners of motor vehicles in said county, who may have failed or neglected to pay the registration fee required by this act, whereupon the county attorney shall immediately proceed to enforce the provisions of this act, as herein provided.
“The violation of any of the provisions of sections from three to fifteen, both inclusive, of this act shall constitute a misdemeanor punishable by a fine not exceeding fifty dollars ; provided, that on conviction for a violation of sections eight and twelve hereof, or either of them, in case such motor vehicle shall not have been registered as required by this act, the court shall enter judgment against and collect from the person or persons so convicted, in addition to the penalty hereinabove provided, such sum as may be sufficient to pay the proper registration fee for said motor vehicle so unlawfully driven or operated, and forward such fee to the secretary of state at once, for the proper registration of such motor vehicle.” (Acts Thirty-fourth General Assembly, Ch. 72, as amended by Acts Thirty-fifth General Assembly, Ch. 130.)
Provisions are also made for the suspension and revocation of the privilege granted under these and other sections, and penalties are imposed for the violation of other provisions of this act. The sections quoted, with others for the distribution of the funds, clearly indicate that this is a revenue measure, as well as a police regulation, and that the fiscal year begins on the first day of January. As I read the law, if one was the owner of an automobile on the 31st day of December, 1912, it was his duty on or before that day to send in his application, especially if he expected to operate his machine during the coming year, 1913.. The tax was due January 1st, and became delinquent not later than sixty days after that *91time; for at the expiration of the sixty days after January 1st, the secretary of state was required to send a list of all automobile owners who had not paid their license (or tax) to the county attorneys of the respective counties, which, attorneys are required to enforce the provisions of the act.
Although not in ray opinion necessary to a proper decision of this case, I am disposed to think that this tax may be collected by the county attorney after the expiration of the sixty days, from every owner of an automobile on January 1st of each year, although he may not expect to use his machine that year at all. Automobiles are not exempted from taxation either by this act or any other. A specific tax is fixed in lieu of all others, and this tax is collected by a different administrative body and distributed in a different manner from other taxes on personal property; but it is none the less a tax, and the tax is not, I think, imposed on the use of the machine but on the ownership thereof. All personal property should bear its just proportion of the taxes, whether used or not, and I do not see any evidence of an intent on the part of the legislature to exempt automobiles which remain inactive for any portion or the whole of a year, from the burdens of taxation. If such be the intent, then one owning a machine on the first day of January may permit it to remain idle until after July first, and then make his application and pay but one-half the tax, although he had been the owner of the machine for the entire. year. Moreover, he may buy a machine after July first, and if he does not run it during the remainder of the season, he is exempt from all taxes during the remainder of that year.
If the taxing feature is upon the operation rather than on the ownership of the machine, what becomes of Sec. 16 of the act, requiring the county attorney to collect taxes from the owners of automobiles in his county who have not complied with the provisions of the act? It seems to me, further, that automobiles are only exempt from the general tax in the event the owners pay the taxes imposed under the new law, or, speaking more accurately, that these taxes are in lieu of all *92others. The greater part of the money collected is redistributed to the counties, and is used as a tax and it seems to me that this tax is and must be collectible in some manner, and doubtless by an action at law against the party in default. When the tax is once paid, the machine may be registered by a purchaser from the owner during the fiscal year at an expense of but one dollar, and it is incumbent upon the vendor to give notice of his sale or transfer. However, I do not, as already stated, regard this as a controlling feature of the case.
As to the police features of the ease, the provision as to display of number plates, with the annual change in color, it seems to me that this is not only for the purpose of identifying the owner, but also a method whereby the local taxing officials may know that the owner has paid his tax. Why the change in color of the plate each year save as a means of enforcing the payment of the tax?
It is said that the defendant did all that was required of him, and that he was therefore entitled to run his machine, after sending a draft to the secretary of state, although he had not received his number plates, and was operating in plain violation of the statute. The reasons given for this conclusion are that any other construction of the statutes would make them absurd, and also because it required of defendant the performance of the impossible. The majority uphold the constitutionality of the law in all its particulars, and the defendant escapes punishment for the sole and only reason that he was not in default; that he had done everything required of him, and that the blame was wholly with the secretary of state, or with some of the employees in that office.
It is conceded that the defendant did not pay his tax, or offer to do so, until April 26th; that he commenced running his machine on the very day he sent his draft to the secretary of state; and-that he did not have the 1913 number plates on his machine as required by law, at any time prior to his arrest on May 29th.
Under these concessions, to say nothing of admissions *93made by the defendant, which were nndenied, that he had been operating his machine during the whole of the year 1913, down to May 29th, with none but his 1912 number plates displayed, I think he was clearly guilty of the offense charged against him, and that we should not search for some method of escape for him. Under no construction of the law would he be permitted to operate his machine from the day he sent his draft to the secretary of state. The latter official would have a reasonable time to acknowledge the receipt, assign the number, and send number plates, and during this reasonable time, which would necessarily be dependent upon the circumstances of the office and other things indicative of the reasonableness of the delay, the defendant would not be justified in operating his machine in violation of the statute.
Impossibility of performance is quite as available to the secretary of state as to the defendant, and just as much an excuse for him. Indeed I doubt if there is any question of impossibility of performance in the case. It was quite possible for defendant to have ceased operating his machine until the law was complied with. He did not have to operate his machine at all, much less to operate it without the required number plates. Had he kept his machine in the barn or garage he would not have been arrested for violation of the police feature of this act. He chose to take his chances on violating it, and the most that can be said of his case is that he is compelled to rely upon the default of another as an excuse for his act. This I do not think he is legally entitled to do.
The statute is not absurd even if it be construed as the state contends it should be. It may be burdensome; but that is no reason for setting aside a valid police regulation. All police regulations are more or less burdensome, and interfere with what some men think is their personal liberty, but this is no reason for setting them aside or declaring them invalid. Police regulations are for the common good, and although burdensome on the individual, the greater good to all is deemed paramount to individual convenience. Better allow these *94dangerous machines to remain in their stables for a time, even if the secretary of state be somewhat negligent, than to endanger life and property.
It is said the old number would sufficiently identify the defendant. If so, why require a change of number and a change of color each year % To such identification it would be necessary for one desirous of identification to notice not only the number, but the color or shape of the-plate or perhaps both, and this although the night might be dark and the color obscured by dust. At any rate, the law prescribed what the identification plates shall be for each year, and the owner or driver has no power to substitute another, even though it might be his name and address in large letters or figures, conspicuously painted or displayed. The doctrine of impossibility is not in the case, and the statute is not unreasonable in its terms.
The secretary of state is not relieved of liability to one injured in any way for the non-performance of his duties, and he cannot, in my opinion, either by action or inaction, intentional or unintentional, relieve another from his duty to observe a proper police regulation of the state.
But aside from all of this, and as completely answering, to my mind, every claim made for and on behalf of the defendant, whether in argument of his counsel or otherwise, is the fact, conceded of record, that defendant himself was at all times at fault, and therefore in no position to take advantage of any delay, if there was any, on the part of the secretary of state. His re-registration was due not later than January 1st, 1913, and he did not make application until April 26th. His taxes were delinquent, under the old law, thirty days after January 1st, and under the new, sixty days after January 1st. His name, if the secretary of state did his duty, was in the hands of the county attorney on February 1, 1913, and the county attorney should have proceeded to collect his tax or require re-registration at once. Giving the defendant even the sixty days of grace, to wit, until March 1,1913, he did not *95do anything until April 26th, which was nearly two months after the taxes should have been apportioned by the secretary of state and sent to the county treasurers of the several counties. Giving the defendant the benefit of every doubt, it does not appear, nor did he offer to prove, that had he made timely application he would not have received his number plates by the time he desired, as he says, to run his car. Had he complied with the law on his part, it is entirely problematical, so far as this record is concerned, whether he would have received his official receipt and number plates within time to answer his purposes or not. Being a long time in default himself, he is not, in my judgment, entitled to now rely upon what he claims was the subsequent default of another. It was easy for defendant to comply with the law as to re-registration. He did not do so, and it is a familiar principle of law that one cannot profit from his own wrong or complain of the neglect of another when he himself is also in default.
What exceptions might be made by judicial construction to the rule of the statute were the defendant himself not in default, there is no occasion now to decide, and indeed I think we should not decide it until a proper case arises. According to defendant’s own admission, he was guilty of a violation of the law, because he commenced running his machine on the day he sent his draft to the secretary of state, without waiting to know whether it would be accepted or not. In such circumstances, particularly where, as here, he was himself in default, for many weeks if not months, I do not feel that we should set aside a statute by introducing questionable exceptions to the rules therein provided for the general good of all.
It is an old maxim, and a true one, that “hard cases are likely to make bad laws, ’ ’ but to my mind this is not a hard ease. It is one arising solely, so far as this record is concerned, out of defendant’s own default. It is entirely probable that had defendant made his application in time, it would have received prompt attention; and not a violent presumption to indulge that there was an adequate force in the office of the *96secretary of state from January down to the time these matters were turned over to the county attorneys, to have reasonably taken care of all applications. Surely there is no proof to the contrary, and every presumption is indulged in favor of the acts of a public official.
Moreover, after these matters are turned over to the county attorneys there is an implication, at least, that they are to collect the taxes or re-registration fees (doubtless with some compensation for their work) and if money is thereafter sent to the secretary of state, he would of necessity have to be given time to investigate and to take the matter up with the county attorney interested, if for no other reason than to adjust his compensation. Again, we may well assume that after these matters are turned over to the county attorneys the office force in the automobile department of the secretary’s office might be materially decreased. All of these things should, under any theory, be given weight; but according to the majority opinion, as I understand it, defendant practically goes acquit, because he was not required to do the impossible, that is, to run his automobile according to law.
As already indicated, I would not be so much concerned over the rule announced by the majority were it not for the fact that, so far as this record shows, the defendant himself brought about the very things of which he complains; was himself in default without any shadow of excuse, and persisted in running his machine contrary to a valid police regulation of the state. I would affirm the judgment on defendant’s own statement of the facts.